          Case 1:21-mj-00122-RMM Document 27 Filed 07/06/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                     :
                                              :
         v.                                   : CRIMINAL NO. 21-MJ-00122(RMM)
                                              :
 MATHEW CAPSEL,                               :
         Defendant.                           :

                                             ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon consent,

it is therefore

        ORDERED that the Preliminary Hearing currently scheduled for July 6, 2021 is

continued for good cause to 1:00 p.m. on August 11, 2021, before Magistrate Judge Robin M.

Meriweather; It is further

        ORDERED that pursuant to the representations made by the parties, the time between

July 6, 2021 and August 11, 2021 shall be excluded from calculation under the Speedy Trial Act.

The Court finds that the ends of justice served by the granting of such continuance outweigh the

best interests of the public and the defendant in a speedy trial, as the continuance will provide the

parties with additional time to engage in pretrial negotiations.
                                                                    G. Michael Harvey
                                                                    2021.07.06 11:08:38
                                                                    -04'00'
                                                 ______________________________________
                                                 The Honorable Judge G. Michael Harvey
                                                 United States Magistrate Judge
